, .   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of 1   ·'/~<-
                                                                                                                                                              '•
                                                                                                                                                             v.

                                               UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      v.                                            (For Offenses Committed On or After November 1, 1987)


                            Jonathon Rangel-Ibarra                                  Case Number: 3:19-mj-23754

                                                                                   Victor N. Pippins
                                                                                   Defendant's Attorney


      REGISTRATION NO. 89000298

      THE DEFENDANT:
       IZI pleaded guilty to count(s) _l_of_C_o_m__.c_pl_ai_·n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                         Nature of Offense                                                                    Count Number(s)
      8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                          1

       D. The defendant has been found not guilty on count(s)
                                                     -------------------
       •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                     ,,   ;
                                     ·\!

                                      " TIME SERVED
                                     Qf\                                       • _________ days
       IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
       IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the   defendant's possession at the time of arrest upon their deportation or removal.
       D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, September 12, 2019
                                                                               Date of Imposition of Sentence
                                                                                                               /-'
                                                                                                           '
      Received ..--
                __-~_"_·
                          /_p~
                      -·~{'--··_ _ _ __
                                                                                     • .
                                                                                   _,,,r
                                                                                                 ,
                                                                                             A· '\
                                                                                .,/ ~.....__...-L/ \
                                                                                                       -.) \
                                                                                                           I


                                                                                                               '
                                                                                                                     '·I·,   " -
                                                                                                        /_ ~ \-·~".°'_.,.]I~.-
                   DUSM     .-✓
                                                                               HONORABLE RICHARD L. PUGLISI
                                                                               UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                               3:19-mj-23754
